Case 1:19-cv-02645-AJN-KHP Document 268 Filed 01/18/21 Page 1of1

BOIES
SCHILLER ———} MATTHEW L. SCHWARTZ
BSI FLENNER Pewee | Tet: (212) 303-3654

ELECTRONICALLY FILED |} E-mail: mschwartz@bsfllp.com
DOC #:

DATE FILED:_1/19/2021 January 15, 2021

  
 

BY ECF

Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square, Room 2102
New York, New York 10007

Re: City of Almaty, Kazakhstan, et ano. v. Felix Sater, et al.,
Case No. 19 Civ. 2645 (AJN) (KHP)

Dear Judge Nathan:

We represent the City of Almaty, Kazakhstan and BTA Bank (the “Kazakh Entities”). We
write to respectfully request that the Court accept for filing under seal Exhibit 7 to the Declaration
of Matthew L. Schwartz in Support of Plaintiffs’ Motion for Default Judgment Against Ferrari
Holdings LLC (“Ferrari”).

In accordance with the Court’s Individual Practices § 4(B), the Kazakh Entities are filing
the proposed sealed Exhibit 7 under seal on the Court’s ECF system. Exhibit 7 is a bank statement
that Ferrari previously produced and marked as confidential under the Protective Order in this
case.! Because Ferrari remains unrepresented by counsel and has deactivated the only e-mail
address Ferrari’s prior counsel provided, counsel for Plaintiffs have not met and conferred with
Ferrari beforehand concerning whether Ferrari intends to maintain the document under seal. As
such, we are now requesting Exhibit 7 be filed under seal and will be serving the motion papers

on Ferrari along with this letter motion. SO ORDERED.

Thank you for your consideration of this request.

 

Respectfully,

/s/ Matthew L. Schwartz
| mi di Matthew L. Schwartz
¢

SO ORDERED. 1/19/2021
ALISON J. NATHAN, U.S.DJ.

 

 

 

 

 

1 While Ferrari also designated Exhibit 2 to the Schwartz Declaration as confidential, that
document was previously filed publicly with Ferrari’s consent. [See ECF No. 124-1.].

BOIES SCHILLER FLEXNER LLP

SS Hudson Yards, New York, NY 10001 | (t) 212.446.2300 | (f) 212.446.2350 | www.bsfllp.com

 
